Sam F. Wilkerson et al. commenced their action against Harner Oil Company et al. to recover for debt on a non-negotiable note. The trial of the cause resulted in judgment for the plaintiffs. Harry H. Nowlan perfected his appeal for review of the proceedings had in obtaining the judgment. The main error complained about is that the court permitted the plaintiffs to amend their petition to show that the note was executed on May 1, 1920, instead of January 1, 1920. The record does not indicate that the defendants were misled to their prejudice, nor does the record show a proper motion for a continuance in order to enable the defendants to meet the amendment. The court did not commit error in this respect. Kingfisher Mill 
Elevator Co. v. Westbrook et al., 79 Okla. 190, 192 P. 211.
There is sufficient competent evidence to *Page 97 
support the verdict in favor of the plaintiffs. Young v. Eaton,82 Okla. 166, 198 P. 857.
The judgment is affirmed.
By the Court: It is so ordered.